DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 – 18, 20 – 23, 25, 27 – 28, & 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. (U.S. Patent No. 6,797,359 B2), in view of Share et al. (US 2003/0039779 A1) & Sacks et al. (4,528,235).
With regard to claim 15, Janssens et al. teach a multilayer structure (laminate) comprising a metallized layer on layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1). The metallized layer has a thickness of 10 – 200 nm (“sub-micrometric”) (Col. 10, Lines 47 – 57). The laminate is suitable for flexible packaging (Col. 11, Lines 23 – 24).
Janssens et al. teach the first layer was formed with chips (ground material/granules), but do not teach the presence of metal and/or metal oxide in the layer formed from ground material or the amount of metal in the polymer material of the first layer (claims 15, 25, & 30 - 31) and the force factor (F) (claims 27 – 28).
Share et al. teach a packaging material formed of a blend of polyester resin (e.g. PET), polyamide resin, and oxygen scavenging material. Oxygen scavenging materials form active metal complexes having capacity to bond with oxygen, and therefore confer higher oxygen barrier properties to the composition (paragraph [0029]). Effective oxygen scavenging materials include, nickel, cobalt, iron, aluminum, copper , cobalt oxide, iron oxide (paragraph [0030]) in the amount of 50 – 10,000 ppm by weight (1 wt.% or less). The upper limit is dictated by factors such as economy, toxicity, clarity and color (paragraph [0032]). The packaging containing the oxygen scavenging materials are suitable for use in colorless, optically transparent containers (paragraph [0031]). 
Therefore, based on the teachings of Share et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate oxygen scavenging materials composed of metal and/or metal oxide particles into a polymer layer for packaging for providing high oxygen barrier properties when used for the food packaging containers.
Claim 15 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Share et al. fail to teach the polymer (first) layer includes the lamellar particles based on at least one of a metal and a metal oxide.
Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet fillers are substantially parallel to the plane of the film and are useful for reducing the permeability of vapors and gasses through the packaging used for many sensitive foods, drugs and other materials (Col. 8, Lines 33 – 40). The small size and thickness of the platelet fillers is important because the packaging films they are used in are very thin (Col. 8, Lines 6 – 10).
Therefore, based on the teachings of Sacks et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use lamellar particles in the film taught by Janssens et al., because packaging films containing these particles are very thin and thus require small, thin flat particles which can effectively reduce vapor permeability, based on the teachings of Sacks et al.

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, Janssens et al. teach layer B comprises a polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58).
With regard to claims 20 – 21, Claims 20 – 21 define the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 22 – 23, Janssens et al. teach the total thickness of the film is preferably 3 – 100 µm, more preferably 5 – 60 µm (Col. 9, Lines 19 – 24).
With regard to claim 25, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include, nickel, cobalt, iron, aluminum, & copper (paragraph [0030]).
With regard to claim 26, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include metal oxides, such as cobalt oxide, iron oxide (paragraph [0030]).
With regard of claims 27 – 28, Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet particles have a diameter (L) of from 1 to 25 micrometers (1000 – 25,000 nm), and thickness (e) 0.01 to 0.05 (10 – 500 nm) (Col. 2, Lines 2 – 8). Based on these values, the form factor, F, is between 2 and 2,500.
With regard to claim 30, as discussed above, Janssens et al. teach the layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1), and a metallized layer of aluminum (Col. 10, Line 47). As discussed above for claim 15, Share et al. teach polymer blended with oxygen scavenging particles, such as aluminum.
With regard to claim 31, as discussed for claim 30 above, Share et al. teach oxygen scavenging materials include aluminum.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al., Share et al., & Sacks et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Janssens et al. teach a metallized polymer substrate composed of PET, not polyolefin.
Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford, it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claims 15 – 18, 20 – 21, 25 – 28, & 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (U.S. Patent No. 7,601,408 B2), in view of Česnek et al., (“Properties of Thin Metallic Films for Microwave Susceptors,” Czech. J. Food Sci., Vol. 21, No. 1:34 – 40 (2003)), and Share et al. (US 2003/0039779 A1) and Sacks et al. (U.S. Patent No. 4,528,235).
With regard to claim 15, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a metallized susceptor layer (30) (Col. 5, Lines 50 – 56). 
The susceptor material may be applied in any suitable thickness or pattern to provide the desired heating characteristics (Col. 9, Lines 49 - 67). Because of very thin nature of metallized layer, the thickness of the metallized layer is preferably measured in terms of its optical density, too thin for standard length measurement techniques (Col. 10, Lines 1 – 35). 
Young et al. do not teach the relative thickness of the PET coating and the very thin metallized layer or that the metallized layer has a sub-micrometer thickness.
Česnek et al. teach thin films for microwave susceptor comprising a thin aluminum film deposited on a standard polyethylene terephthalate film used in microwave-food packaging systems having a thickness of 50 µm (pg. 36, first column), wherein the aluminum film has a thickness up to about 10 nm thick (pgs. 37 – 38). The optimum thickness of metallized layer is determined by measuring the optical density (pgs. 36 – 38). For microwave-able food packaging systems, optimum thickness of metallization from the point of view of maximum microwave energy absorption in the film (pg. 34). 
Therefore, based on the teachings of Česnek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thickness of the polyethylene film to the thickness standard in the art of microwave food packaging system (about 50 µm) and form the thickness of the metal film having a thickness of 10 µm or less because this thickness has been shown to be optimum for microwave energy absorption during use as a microwave-able food package.
Young et al. do not teach the first layer was formed of ground material or the presence of metal and/or metal oxide in the layer formed from ground material, the amount of metal in the polymer material of the first layer, (claims 15, 25, 30 – 31), or the form factor (F) (claims 27 – 28).
Share et al. teach a packaging material formed of a blend of polyester resin (e.g. PET), polyamide resin, and oxygen scavenging material. Oxygen scavenging materials form active metal complexes having capacity to bond with oxygen, and therefore confer higher oxygen barrier properties to the composition (paragraph [0029]). Effective oxygen scavenging materials include, nickel, cobalt, iron, aluminum, copper , cobalt oxide, iron oxide (paragraph [0030]) in the amount of 50 – 10,000 ppm by weight (1 wt.% or less). The upper limit is dictated by factors such as economy, toxicity, clarity and color (paragraph [0032]). The packaging containing the oxygen scavenging materials are suitable for use in colorless, optically transparent containers (paragraph [0031]). 
Therefore, based on the teachings of Share et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate oxygen scavenging materials composed of metal and/or metal oxide particles into a polymer layer for packaging for providing high oxygen barrier properties when used for the food packaging containers.
Claim 15 is defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Share et al. fail to teach the polymer (first) layer includes the lamellar particles based on at least one of a metal and a metal oxide.
Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet fillers are substantially parallel to the plane of the film and are useful for reducing the permeability of vapors and gasses through the packaging used for many sensitive foods, drugs and other materials (Col. 8, Lines 33 – 40). The small size and thickness of the platelet fillers is important because the packaging films they are used in are very thin (Col. 8, Lines 6 – 10).
Therefore, based on the teachings of Sacks et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use lamellar particles in the film taught by Young et al., because packaging films containing these particles are very thin and thus require small, thin flat particles which can effectively reduce vapor permeability, based on the teachings of Sacks et al.

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, as discussed above, Young et al. teach a protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55).
With regard to claims 20 – 21, claims 20 – 21 define the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claim 25, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include, nickel, cobalt, iron, aluminum, & copper (paragraph [0030]).
With regard to claim 26, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include metal oxides, such as cobalt oxide, iron oxide (paragraph [0030]).
With regard of claims 27 – 28, Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet particles have a diameter (L) of from 1 to 25 micrometers (1000 – 25,000 nm), and thickness (e) 0.01 to 0.05 (10 – 500 nm) (Col. 2, Lines 2 – 8). Based on these values, the form factor, F, is between 2 and 2,500.
With regard to claims 30 – 31, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a metallized susceptor layer (30) (Col. 5, Lines 50 – 56), such as aluminum metal (Col. 9, Lines 30 – 31). As discussed above for claim 15, Share et al. teach the oxygen scavenging materials include aluminum particles.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., Share et al., & Sacks et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Young et al. teach a metallized polymer substrate composed of PET, not polyolefin.
Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Response to Arguments
Applicant argues, “One problem with the reliance on Share is the fact that claim 15 relates to a film, Janssens relates to a film for use as a flexible packaging, and Young relates to a susceptor that has an aluminum layer coated protective film on a substrate layer.
“In contrast to the film of claim 15, the packaging film of Janssens, and the susceptor of Young, Share discloses a composition to form a core layer of a container, see paragraphs [0009] and [0010] of Share.
“...Again, there is no film taught in Share. Rather, the core layer containing the oxygen scavenging materials is part of the container construction” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, like Share, the film of Applicant’s claims 15, and the films taught by Janssens and Young, all the products are packaging materials for packaging food. By enclosing the food with the film, the film of Applicant’s claim 15 and the films of Janssens and Young would be considered to meet the definition of a “container” because the packaging films are manufactured for the purpose of containing food.
Second, the container for food packaging taught by Share would be reasonably considered by a person of ordinary skill in the art to simply be a laminate film formed into a shape.

Applicant argues, “Second, even if this person would considered Share, the person would have been taught away from taking teachings related to the core layer of Share and somehow applying it to either the film of Janssens or the susceptor of Young. That is, paragraphs [0003] to [0006] of Share disclose that aluminum forming the inner surface of the container is not a satisfactory solution, see particularly paragraph [0005]. Hence, a person having ordinary skill in the art willing to modify the metallized film taught by Janssens or metallized film-containing Young would not look to Share as Share already rejects the use of a metal, i.e., aluminum, in connection with the core layer thereof” (Remarks, Pgs. 4 – 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The primary reference (Janssens et al.) already teaches a metallized polymer film. Therefore, there would be no reason to discuss the teachings of a secondary reference (Share) for a metal layer that already exists in the primary reference. Share was cited for the motivation of one of ordinary skill in the art to incorporate metal and/or metal oxide particles into a polymer material for a food packaging material.

Applicant argues, “The Examiner notes that the teachings of Share relates to colorless, optically transparent containers, citing to paragraph [0031] and concludes that Share’s desire to provide high oxygen properties when used in food packaging containers motivates the artisan to take the oxygen scavenging materials and employ them in the film of Janssens or the susceptor of Young.
“This reasoning is contended to be based on hindsight, not the objective teachings of the prior art. Young does not teach a container at all so why employ the barrier properties taught by Share in the susceptor of Young? Similarly, why take the barrier property teachings of Share, which are intended to replace materials containing aluminum and the like and use them on the metallized coating film of Janssens? The rejection does not have the proper reason to justify the modification of either the film of Janssens or the susceptor of Young and the rejection should be withdrawn for this reason” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Young teaches a flexible microwaveable food packaging film. As discussed above, the purpose of film use for food packaging is to package (i.e. contain) food. In other words, the purpose of flexible food packaging film is to wrap the film around the food such that the film acts as a container for storing food. Therefore, Applicant’s assertion that Young (or Janssens) is not drawn to a container misses the point that the purpose of packaging material is to act as a container for packaging (containing) another substance, such as food.
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues, “Even if the Examiner would insist that Share can be used to modify the film of Janssens or the film of the susceptor of Young, the rejection is still flawed in terms of the further reliance on Sacks to address the failing of Share to teach the claimed lamellar particles as part of the first layer…Applicant respectfully submit that the Examiner has not provided the necessary reasoning to take the teachings of Sacks and further modify the teachings of Share. In the rejection, the Examiner contends that the advantage taught in Sacks that the small thin flat particles can effectively reduce vapor permeability is a reason that such particles would be employed as oxygen scavenging materials as suggested by Share to be included in the first layer of the films of Janssens or the film of the susceptor of Young” (Remarks, Pgs. 6 – 7).
Applicant argues, “…the desired size in Share are 1/5 the size of the lamellar particles desired by Sacks. It is important to note here that the more the oxygen scavenging material is small, the more the specific surface available for contacting with the oxygen is large. Thus, a person having ordinary skill in the art seeking as much oxygen scavenging capability as possible in the standpoint of Share and Share’s maximum size of 200 nm or 0.2 um for the oxygen scavenging material, would not look to replace the oxygen scavenging material of Share with the much larger size platelets of Sacks, which are five times the maximum size that Share sets. This would only reduce oxygen scavenging and would not be considered a viable option by the artisan” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the size, but Sacks was not cited for the size of the particles, but rather the shape (lamellar) of the particles. Contrary to Applicant’s assertion, the rejection did not suggest replacing the larger particles of Sack with the smaller particles of Share. At no point did the rejection discuss the size of the particles. The rejection clearly discusses the teachings of Sacks provides a motivation for using particles that have a lamellar (flat) shape.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues, “In contrast to the levels of oxygen scavenging material used in Share, Sacks is concerned by films filed with very high concentrations of platelet type filler, see col. 1, lines 6 – 9 thereof. These high concentrations, correspond to 10 to 50, preferably 25 to 50, and most preferably 30 to 50 weight percent, see col. 1, line 68 to col. 2, line 2. These amounts are from 10 to 50 times the amounts used for oxygen scavenging in Share” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Once again, Applicant is pointing to a teaching in a tertiary reference (Sacks) that is completely different than the reason for which the reference was cited. As discussed above, Sacks was cited in the office action solely for the motivation of forming the oxygen scavenging particles with a lamellar shape, not the concentration of the particles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781